Exhibit 10.1

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as
of               , 2008(1) between SCBT Financial Corporation, a South Carolina
corporation (the “Company”), and                                  (the
“Investor” and, collectively with other Persons (as defined below) who have
executed a Subscription Agreement (as defined below), the “Investors”).

 

Execution and delivery of this Agreement by the parties hereto are conditions to
the Investor purchasing Shares (as defined below) from the Company under the
Subscription Agreement (as defined below).  Accordingly, the parties hereto
hereby agree as follows:

 

Section 1.              Definitions.  Unless the context otherwise requires, the
terms defined in this Section 1 have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
such terms:

 

“Affiliate” shall have the meaning under Rule 501(b) of the Securities Act of
1933, as amended.

 

“Closing Date” has the meaning given in the Subscription Agreement; provided
that if there is more than one Closing Date pursuant to the Subscription
Agreement, this term shall refer to the latest such Closing Date.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, $2.50 par value per share, of the
Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the record owner of Registrable Securities.

 

“Person” means any natural person, corporation, trust, association, limited
liability company, partnership, joint venture or other entity and any
government, governmental agency, instrumentality or political subdivision.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and by all other amendments and
supplements to a prospectus, including post-effective amendments to the related
Registration Statement, and in each case including all documents incorporated by
reference therein.

 

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement.

 

“Registrable Securities” shall mean the Shares; provided, however, that the
Shares shall cease to be Registrable Securities upon the earlier of (1) a
Registration Statement with respect to such Shares for the resale thereof having
been declared effective under the Securities Act and such Shares having been
disposed of pursuant to such Registration Statement, (2) such Shares having
become eligible to be sold without restriction as contemplated by Rule 144 under
the Securities Act by a person who is not an Affiliate of the Company, or
(3) such Shares having ceased to be outstanding.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------

(1) Closing Date to be inserted

 

1

--------------------------------------------------------------------------------


 

“Shares” means the shares of Common Stock sold and issued to the Investors
pursuant to the Subscription Agreement (and any shares of Common Stock issued in
respect thereof as a result of any stock split, stock dividend, recapitalization
or exchange).

 

“Subscription Agreement” means, collectively, Subscription Agreements between
the Company and the Investors relating to the purchase and sale of the Shares as
of the date hereof.

 

Section 2.              Registration.

 

(a)           Subject to the receipt of all necessary information from the
Investors, the Company shall use its reasonable best efforts to (i) prepare and
file a “shelf” registration statement on such  form as is then available to
effect a registration of the Registrable Securities, under the Securities Act
covering an offering of the Registrable Securities on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Registration Statement”), on
or before the date that is ten (10) days after the Closing Date (the “Filing
Date”), (ii) cause such Registration Statement to become effective as soon as
practicable after filing, but in no event later than the date that is one
hundred (100) days after the Closing Date (the “Effectiveness Date”) and
(iii) cause such Registration Statement to remain effective (including preparing
and filing with the Commission such amendments and supplements to such
Registration Statement and the Prospectus contained therein as may be necessary
to keep such Registration Statement effective) until all of the Registrable
Securities covered by such Registration Statement have been sold or as otherwise
set forth in this Section 2.

 

(b)           The Company shall use its reasonable best efforts to maintain the
effectiveness of the Registration Statement under the Securities Act until the
earlier of:  (i) the date that is one (1) year after the Closing Date; and
(ii) the date on which all of the Registrable Securities have been sold pursuant
to the Registration Statement or no longer constitute Registrable Securities
(the period ending as of such earlier date, the “Registration Period”).

 

(c)           Notwithstanding the foregoing, the Company’s obligations under
Sections 2(a) and 2(b) to cause the Registration Statement to become and remain
effective shall be suspended, at the option of the Company, for not more than a
total of sixty (60) days (and not for more than forty five (45) consecutive
days) in any 365 day period (an “Allowed Delay”) if the Company determines in
good faith that an event has occurred or a condition exists that results or may
result in a Misstatement (as defined in Section 11 below).

 

Section 3.              Registration Procedures.  If and whenever the Company is
required by the provisions of Section 2 hereof to effect the registration of
Registrable Securities under the Securities Act, the Company will:

 

(a)           If the offering is to be underwritten in whole or in part, enter
into a customary written underwriting agreement in form and substance reasonably
satisfactory to the managing underwriter of the public offering, the Company and
the Holders of a majority of the Registrable Securities participating in such
offering;

 

(b)           Furnish to the Holders participating in such registration such
reasonable number of copies of the Registration Statement and each amendment and
supplement thereto, preliminary Prospectus, final Prospectus and such other
documents as such Holders may reasonably request in order to facilitate the
public offering of such securities;

 

(c)           At the request of a Holder, use reasonable best efforts to
register or qualify the securities covered by such Registration Statement under
such state securities or blue sky laws of such jurisdictions in the United
States as such participating Holders may reasonably request prior to the
effectiveness of such Registration Statement; provided, however, that in no
event shall the Company be

 

2

--------------------------------------------------------------------------------


 

obligated to (i) qualify as a foreign corporation or dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 3 or (ii) file any general consent to service of process in any
jurisdiction where it is not so subject;

 

(d)           Notify the Holders participating in such registration, promptly
after it receives notice thereof, of the date and time when such Registration
Statement and each post-effective amendment thereto has become effective or a
supplement to any Prospectus forming a part of such Registration Statement has
been filed;

 

(e)           Notify such Holders promptly of any request by the Commission to
amend or supplement such Registration Statement or Prospectus or for additional
information;

 

(f)            Prepare and file with the Commission, promptly upon the request
of the Holders of at least 35% of the Registrable Securities, any amendments or
supplements to such Registration Statement or Prospectus which, in the written
opinion of such counsel as may be appointed by the Holders of a majority of the
Registrable Securities, which opinion shall be reasonably acceptable to counsel
for the Company, is required under the Securities Act or the rules and
regulations of the Commission thereunder in connection with the distribution of
the Registrable Securities by such Holders;

 

(g)           Prepare and file promptly with the Commission, and promptly notify
such Holders of the filing of, such amendments or supplements to such
Registration Statement or Prospectus as may be necessary to correct any
statements or omissions if, at the time when a Prospectus relating to such
securities is required to be delivered under the Securities Act, any event has
occurred as the result of which any such Prospectus or any other Prospectus as
then in effect would include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

 

(h)           Advise such Holders, promptly after it receives notice or obtains
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for that purpose and promptly use its reasonable
best efforts to prevent the issuance of any stop order or to obtain its
withdrawal, rescission or removal if such stop order should be issued;

 

(i)            At the request of a managing underwriter of the public offering,
if the offering is to be underwritten in whole or in part, use its reasonable
best efforts to furnish to such managing underwriter, at the closing provided
for in the underwriting agreement: (A) an opinion of the counsel representing
the Company for the purposes of such registration, dated as of the date of
closing, addressed to the underwriters covering such matters with respect to the
Registration Statement, the Prospectus and each amendment or supplement thereto,
proceedings under state and federal securities laws, other matters relating to
the Company, the securities being registered and the offer and sale of such
securities as are customarily the subject of opinions of issuer’s counsel
provided to underwriters in underwritten public offerings and (B) a letter of
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
the underwriters in an underwritten public offering, addressed to the
underwriters;

 

(j)            Provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than the Effectiveness Date;
and

 

(k)           Use reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange on which securities of the
same class issued by the Company are then listed.

 

Section 4.              Accuracy of Registration Statement.  Subject to the
Company’s rights under Section 2(c) and Section 11, any Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein) filed by the Company covering Registrable Securities will not, in the
case of the Registration Statement, contain any untrue statement of a material
fact or omit to state a

 

3

--------------------------------------------------------------------------------


 

material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading
and will not, in the case of the Prospectus, include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  Subject to the limitations set forth in Section 11, the
Company will prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
Prospectus used in connection with the Registration Statement as may be
necessary to permit sales pursuant to the Registration Statement at all times
during the Registration Period (subject to any such post-effective amendment
that is not automatically effective upon filing being declared effective), and,
during such period, will comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by any Registration Statement until the termination of the Registration Period,
or if earlier, until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in the Registration Statement.

 

Section 5.              Additional Obligations of the Company.

 

5.1           Review.  The Company will permit such counsel as may be appointed
by the Holders of a majority of the Registrable Securities (which counsel shall
be reasonably acceptable to the Company), to review any Registration Statement
covering Registrable Securities and all amendments and supplements thereto (as
well as all requests for acceleration or effectiveness thereof) a reasonable
period of time prior to their filing with the Commission, and will not file any
document in a form to which such counsel reasonably objects, unless otherwise
required by law in the opinion of the Company’s counsel.  The sections of any
such Registration Statement including information with respect to the Investor,
the Investor’s beneficial ownership of securities of the Company or the
Investor’s intended method of disposition of Registrable Securities must conform
to the information provided to the Company by the Investor (unless otherwise
required by law in the opinion of the Company’s counsel).

 

5.2           Expenses.  With respect to the registration effected pursuant to
Section 2 hereof, the Company will bear all fees, costs and expenses of and
incidental to the Company’s performance of or compliance with this Agreement
with respect to such registration and the public offering in connection
therewith; provided, however, that the Company shall not be liable for any
underwriting, brokerage or other selling discounts and commissions, which in all
cases shall be borne by the Holders.  Such fees, costs and expenses of
registration to be borne as provided in the preceding sentence, include, without
limitation, all registration, filing and Financial Industry Regulatory
Authority, Inc. fees, printing expenses, fees and disbursements of counsel and
accountants for the Company and all expenses of complying with state securities
or blue sky laws of any jurisdictions in which the securities to be offered are
to be registered or qualified.  The Holders will bear all fees and disbursements
of one firm of counsel for all selling security holders, selected by the Holders
of a majority of the Registrable Securities to be included in such registration.

 

5.3           Due Diligence.  The Company will make available during normal
business hours for inspection by any Investor whose Registrable Securities are
being sold pursuant to a Registration Statement and one firm of attorneys
retained by the Investors (collectively, the “Inspectors”), all pertinent
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as each Inspector reasonably deems
necessary to enable the Inspector to exercise its due diligence responsibility. 
The Company will cause its officers, directors and employees to supply all
information that any Inspector may reasonably request for purposes of performing
such due diligence.  Each Inspector will hold in confidence, and will not make
any disclosure of, any Records or other information that the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, unless:  (i) the disclosure of such Records is necessary to avoid
or correct a misstatement or omission in any Registration Statement; (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court or government body of competent jurisdiction, or (iii) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding any of the foregoing, nothing herein shall obligate the Company
to provide to any Investor, or to any advisors or representatives of any
Investor, any material nonpublic information.  The Company shall not disclose
material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

 

Section 6.              Indemnification.

 

(a)           The Company will, and does hereby undertake to, indemnify and hold
harmless each Holder, each of its officers, directors and partners, and each
person controlling such Holder within the meaning of the Securities Act, with
respect to which registration, qualification or compliance has been effected
pursuant to this Agreement, and each underwriter, if any, and each person who
controls any underwriter within the meaning of the Securities Act, against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof), including settlement of any litigation, commenced or threatened (such
settlement to be made in accordance with the terms of Section 6(c) of this
Agreement) to which they may become subject under the Securities Act, the
Exchange Act, or other federal or state law, arising out of or based on
compliance with, any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement, Prospectus (preliminary
or final), offering circular or other document or amendments thereto, or arising
out of or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or arising out of or any violation by the Company of any federal, state or
common law rule or regulation applicable to the Company and relating to action
or inaction required of the Company by such rule or regulation in connection
with any such registration, qualification or compliance, and will reimburse each
such Holder, each of its officers, directors and partners, and each person
controlling such Holder, each such underwriter and each person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action; provided, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission or alleged
untrue statement or omission, made in reliance upon and in conformity with
written information furnished to the Company by an instrument executed by a
Holder or underwriter expressly for use in connection with such registration.

 

(b)           Each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify and hold harmless the Company, each of
its directors and officers, agents and employees, each underwriter, if any, of
the Company’s securities covered by such a Registration Statement, each person
who controls the Company or such underwriter within the meaning of the
Securities Act, and each other such Holder, each of its officers, directors and
partners and each person controlling such Holder within the meaning of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof to which they may become subject) arising out of or based on
any untrue statement (or alleged untrue statement) of a material fact contained
in any such Registration Statement, Prospectus, offering circular or other
document, or amendments thereto, or any omission (or alleged omission) to state
therein a material fact required to be stated therein in light of the
circumstances in which they were made, or necessary to make the statements
therein, not misleading, and will reimburse the Company, such Holders, such
directors, officers, persons, underwriters or control persons for any legal or
any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by an instrument
executed by such Holder expressly for use in connection with such registration;
provided, however, that the obligations of such Holders hereunder shall be
limited to an amount equal to the proceeds to each such Holder of Registrable
Securities from the sale of such Registrable Securities as contemplated herein.

 

5

--------------------------------------------------------------------------------


 

(c)           Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
deliver written notice to the Indemnifying Party of commencement thereof.  The
Indemnifying Party, at its sole option, may participate in or assume the defense
of any such claim or any litigation resulting therefrom with counsel reasonably
satisfactory to the Indemnified Party, and the Indemnified Party may participate
in such defense at Indemnified Party’s expense.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action and engagement of such counsel, the Indemnifying
Party shall not be liable to the Indemnified Party under this Section 6 for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof.  No Indemnifying Party shall (i) without
the prior written consent of the Indemnified Parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the Indemnifying
Party or if there be a final judgment of the plaintiff in any such action, the
Indemnifying Party agrees to indemnify and hold harmless any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment
to the extent required by this Section 6.

 

(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling person of such
Indemnified Party and will survive the transfer of Registrable Securities.  The
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section except to
the extent that such failure to give notice shall materially adversely affect
the Indemnifying Party in the defense of any such litigation.  No Indemnifying
Party, in the defense of any such claim or litigation shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term a release
from all liability in respect to such claim or litigation by the claimant or
plaintiff to such Indemnified Party.

 

(e)           If the indemnification provided for in subsection (a) or (b) of
this Section is held by a court of competent jurisdiction to be unavailable to a
party to be indemnified with respect to any claims, actions, demands, losses,
damages, liabilities, costs or expenses referred to therein, then each
Indemnifying Party under any such subsection, in lieu of indemnifying such
Indemnified Party thereunder, agrees to contribute to the amount paid or payable
by such Indemnified Party as a result of such claims, actions, demands, losses,
damages, liabilities, costs or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the statements or omissions
which resulted in such claims, actions, demands, losses, damages, liabilities,
costs or expenses, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party will be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
Notwithstanding the foregoing, the amount any Holder of Registrable Securities
will be obligated to contribute pursuant to this subsection will be limited to
an amount equal to the per share public offering price (less any underwriting
discount and commissions) multiplied by the number of shares of Registrable
Securities sold by such Holder pursuant to the Registration Statement which
gives rise to such obligation to contribute (less the aggregate amount of any
damages which such Holder has otherwise been required to pay in respect of such
claim, action, demand, loss, damage, liability, cost or expense or any
substantially similar claim, action, demand, loss, damage, liability, cost or
expense arising from the sale of such Registrable Securities). No person guilty
of

 

6

--------------------------------------------------------------------------------


 

fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution hereunder from any person who
was not guilty of such fraudulent misrepresentation.

 

Section 7.              Reporting Requirements Under Exchange Act.  The Company
will maintain the effectiveness of its registration of Common Stock under
Section 12 of the Exchange Act and use its reasonable best efforts to timely
file (whether or not it is then required to do so) such information, documents
and reports as the Commission may require or prescribe under the Securities Act
or the Exchange Act.  The Company will, forthwith upon written request, furnish
to any Holder of Registrable Securities a written statement by the Company, if
true, that it has complied with such reporting requirements.  In addition, the
Company will use its reasonable best efforts to take such other measures and
file such other information, documents and reports, as may be required of it
hereafter by the Commission as a condition to the availability of Rule 144 under
the Securities Act (or any similar exemptive provision hereafter in effect). 
This Section 7 shall cease to apply as of the end of the Registration Period.

 

Section 8.              Participation in an Underwritten Registration.  No
Holder may participate in an underwritten registration relating to a sale of the
Common Stock unless such Holder (a) agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting arrangement approved by the
Company in accordance with the provision of Section 3(a) of this Agreement and
(b) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
reasonably required under the terms of such underwriting arrangements.

 

Section 9.              Selection of Underwriters.  The Holders of Registrable
Securities covered by the Registration Statement who desire to do so may sell
the Shares covered by such Registration Statement in an underwritten offering. 
In any such underwritten offering, the underwriter or underwriters and manager
or managers that will administer the offering will be selected by the Holders of
a majority of the Registrable Securities included in such offering; provided,
however, that such underwriters and managers must be reasonably satisfactory to
the Company.

 

Section 10.            Holder Information.

 

(a)           The rights of each Holder of Registrable Securities to participate
in any registration to be effected pursuant to this Agreement is subject to such
Holder furnishing the Company with such information with respect to such Holder
and the distribution of such Registrable Securities as the Company may from time
to time reasonably request and as may be required by law or by the Commission in
connection therewith, and each Holder of Registrable Securities as to which any
registration is to be effected pursuant to this Agreement shall furnish the
Company with such information by a written instrument executed by such Holder.

 

(b)           Each selling Holder shall promptly advise the Company in writing
if changes in the Registration Statement or the Prospectus are required in order
that disclosures made in the Registration Statement or Prospectus based upon
written information previously provided or approved by the selling Holder for
use in the Registration Statement and Prospectus, will not, in the case of the
Registration Statement, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will not, in the case of the Prospectus,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

Section 11.            Suspension of Sales.  Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (a
“Misstatement”), each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until such Holder has received
copies of the supplemented or amended Registration Statement or Prospectus that
corrects such Misstatement, or until such Holder is advised in writing by the
Company that the use of the Prospectus may be resumed, and, if so directed by
the Company, such Holder shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then

 

7

--------------------------------------------------------------------------------


 

in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.  The Investor
acknowledges that an event or condition that results or may result in a
Misstatement could include a bona fide transaction or financing under
consideration by the Company or other event or condition that would require the
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which could materially
and adversely affect the Company, and this Agreement shall not be construed to
require the Company to make such premature disclosure.

 

Section 12.            Forms.  All references in this Agreement to particular
forms of Registration Statements are intended to include, and will be deemed to
include, references to all successor forms which are intended to replace, or to
apply to similar transactions as, the forms herein referenced.

 

Section 13.            Miscellaneous.

 

13.1         Waivers and Amendments.  With the written consent of the Holders of
a majority of the Registrable Securities then outstanding, the obligations of
the Company and the rights of the Holders under this Agreement may be waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), and
with the same consent the Company may enter into a supplementary agreement for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of any supplemental agreement or
modifying in any manner the rights and obligations hereunder of the Holders and
the Company; provided, however, that no such waiver or supplemental agreement
may reduce the aforesaid proportion of Registrable Securities, the Holders of
which are required to consent to any waiver or supplemental agreement, without
the consent of the Holders of all the Registrable Securities; and provided
further, and notwithstanding any provision herein to the contrary, that any such
waiver amendment or supplement that applies only to a particular registration
shall require only the written consent of the Holders of a majority of the
Registrable Securities included in such registration.  Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.  Upon the
effectuation of each such waiver, consent or agreement of amendment or
modification, the Company will give prompt written notice thereof to the Holders
of the Registrable Securities who have not previously consented thereto in
writing.  Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally or by course of dealing, except by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought, except to the extent
provided in this Section 13.1.  Specifically, but without limiting the
generality of the foregoing, the failure of any Investor at any time or times to
require performance of any provision hereof by the Company will not affect the
right of any Investor at a later time to enforce the same.  No waiver by any
party of the breach of any term or provision contained in this Agreement, in any
one or more instances, will be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 

13.2         Effect of Waiver or Amendment.  The Investor acknowledges that by
operation of Section 13.1 the Holders of a majority of the Registrable
Securities will, subject to the limitations contained in Section 13.1, have the
right and power to diminish or eliminate certain rights of such Investor under
this Agreement.

 

13.3         Rights of Investors Inter Se.  The Investor has the absolute right
to exercise or refrain from exercising any right or rights which the Investor
may have by reason of this Agreement or any Registrable Security, including,
without limitation, the right to consent to the waiver of any obligation of the
Company under this Agreement and to enter into an agreement with the Company for
the purpose of modifying this Agreement or any agreement effecting any such
modification, and the Investor will not incur any liability to any other
Investor or Investors with respect to exercising or refraining from exercising
any such right or rights.

 

8

--------------------------------------------------------------------------------


 

13.4         Notices.  All notices, requests, consents and other communications
required or permitted hereunder will be in writing and will be delivered, or
mailed first class postage prepaid, registered or certified mail,

 

(a)           If to the Investor, addressed to the Investor at its address shown
on the Investor’s Subscription Agreement related to the Registrable Securities
hereto, or at such other address as the Investor may specify by written notice
to the Company; or

 

(b)           If to the Company, at 520 Gervais Street, Columbia, South Carolina
29201, Attention: Richard C. Mathis, Executive Vice President and Chief Risk
Officer, or at such other address as the Company may specify by written notice
to the Investors;

 

and each such notice, request, consent and other communication will for all
purposes of this Agreement be treated as being effective or having been given
when delivered, if delivered personally, or, if sent by mail, at the earlier of
its actual receipt or three (3) days after the same has been deposited in a
regularly maintained receptacle for the deposit of United States mail, addressed
and postage prepaid as aforesaid.

 

13.5         Severability.  If any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement is
determined to be illegal or unenforceable, it is the intention of the parties
hereto that all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement should be given effect separately from
the provision or provisions determined to be illegal or unenforceable and not be
affected thereby.

 

13.6         Parties in Interest.  All the terms and provisions of this
Agreement will be binding upon and inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto, whether so
expressed or not and, in particular, will inure to the benefit of and be
enforceable by the Holder or Holders at the time of any registration of
Registrable Securities.  Subject to the immediately preceding sentence, this
Agreement will not run to the benefit of or be enforceable by any Person other
than a party to this Agreement and its successors and assigns.

 

13.7         Headings.  The headings of the sections, subsections and paragraphs
of this Agreement have been inserted for convenience of reference only and do
not constitute a part of this Agreement.

 

13.8         Entire Agreement.  This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereto and
supersedes all prior understanding among such parties with respect to the
subject matter hereto.

 

Section 14.            Governing Law; Jurisdiction.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that any suit,
action or proceeding (a “Proceeding”) concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the New York Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to

 

9

--------------------------------------------------------------------------------


 

serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.2         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document.  All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

 

14.3         Assignment of Registration Rights.  The rights of the Investor
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, will be automatically assigned by the
Investor to transferees or assignees of all or any portion of the Registrable
Securities, but only if:  (a) the Investor agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment; (b) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned; (c) after such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws; (d) at or before the time the Company
received the written notice contemplated by clause (b) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein and (e) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement.

 

14.4.        No Piggyback on Registrations; Prohibit on Filing Other
Registration Statements.  The Company shall not include securities of the
Company in the Registration Statement other than the Registrable Securities and
the Company shall not, prior to the date on which the initial Registration
Statement is first declared effective by the Commission (the “Effective Date”),
enter into any agreement providing any such right to any of its security
holders. The Company shall not, from the date hereof until the date that is 30
days after the Effective Date, prepare and file with the Commission a
registration statement relating to an offering for its own account under the
Securities Act of any of its Common Shares.  Notwithstanding anything to the
contrary herein, this Section 14.4 shall not apply to and shall not limit the
Company with respect to (i) a registration statement on Form S-8, (ii) in
connection with an acquisition, a registration statement on Form S-4, (iii) a
registration statement filed in connection with U.S. Treasury’s Capital Purchase
Program, or (iv) a registration statement to register for resale securities
issued by the Company pursuant to acquisitions or strategic transactions (other
than a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
funds in securities for its own account) approved by the board of directors of
the Company.

 

[SIGNATURE PAGE TO FOLLOW]

 

10

--------------------------------------------------------------------------------


 

In Witness Whereof, each of the parties hereto has caused this Registration
Rights Agreement to be executed personally or by a duly authorized
representative thereof as of the day and year first above written.

 

SCBT FINANCIAL CORPORATION

 

 

 

 

Printed Name of Investor

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------